UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-30458
                           Summary Calendar


                          JOHN LEWIS OVERBEY,

                                                Petitioner-Appellant,

                                 versus

         BURL CAIN, Warden, Louisiana State Penitentiary,

                                             Respondent-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                            (00-CV-2524)
_________________________________________________________________
                          November 5, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     John Lewis Overbey (Overbey), Louisiana prisoner #371690,

appeals the dismissal of his 28 U.S.C. § 2254 habeas petition.   Our

court granted a certificate of appealability (COA) on whether that

federal application was time-barred. Overbey v. Cain, No. 01-30458

(5th Cir. 18 June 2001) (unpublished).     We granted the COA because

it was unclear, based upon the appellate record, when Overbey filed

his first application for state postconviction relief.

     Overbey states he did not file such an application prior to

June 1999.     That application was filed after the Antiterrorism and

Effective Death Penalty Act’s (AEDPA) one-year limitation period

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
had expired (at the latest, it expired in May 1999), and it

therefore had no suspensive effect.        See § 2244(d)(1)(A) & (2).          In

short, the federal application, at the latest, should have been

filed in May 1999; it was not filed until late 2000.                Therefore,

the application was time-barred.

     Overbey’s brief, liberally construed, contends that AEDPA’s

limitation   period    should   not   begin    to    run   until     after    the

exhaustion of state remedies and/or that the period should not

apply when an application for state postconviction relief is

properly filed. These contentions are without merit. See Villegas

v. Johnson, 184 F.3d 467, 472 (5th Cir. 1999); Flanagan v. Johnson,

154 F.3d 196, 199 n.1 (5th Cir. 1998); see also Williams v. Cain,

217 F.3d 303 (5th Cir. 2000).

     Finally, we decline to address Overbey’s equitable tolling

argument.    This     issue   was   not   raised    in   district    court;    in

addition, it is beyond the scope of his COA.               See Whitehead v.

Johnson, 157 F.3d 384, 387-88 (5th Cir. 1998).

                                                                    AFFIRMED